DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 11 and 12:  

1. An apparatus comprising: 

execution circuitry to perform operations on source data values and to generate result data values; 

issue circuitry comprising one or more issue queues identifying pending operations awaiting performance by the execution circuitry, and selection circuitry to select pending operations to issue to the execution circuitry; 

data value cache storage comprising first and second cache regions; and 

cache control circuitry to control storing to the first cache region of result data values generated by the execution circuitry and eviction of stored result data values from the first cache region in response to newly-generated result data values being stored in the first cache region; 

the cache control circuitry being configured to store to the second cache region result data values required as source data values for one or more oldest pending operations identified by the one or more issue queues and to inhibit eviction of a given result data value stored in the second cache region until initiation of execution of a pending operation which requires that given result data value as a source data value.:

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1, 11, and 12) is not obvious.  Applicant has argued this limitation on pages 8-10, of Applicant’s Remarks filed 05-08-2008. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183